Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 30, 1978, convicting him of criminal sale of a controlled substance in the first degree, upon a jury verdict, and sentencing him to a term of imprisonment with a minimum of 20 years and a maximum of life. Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum term of imprisonment to 15 years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Cohalan, J. P., Margett, Martuscello and Weinstein, JJ., concur.